DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/24/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 3-12 and 14-17 are examined on the merits in this office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 9, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marumoto (US 2009/0162671 A1) in view of Kaito et al. (US 2013/0331514 A1), taken in view of evidence by Sigma Aldrich (Solvent Blue).

Regarding claims 1, 3-7, 9 and 14, Marumoto disclose a color interlayer film (thermoplastic film) for laminated glass comprising a resin composition comprising a polyvinyl acetal resin and a coloring agent (see Abstract). The coloring agent can be pigments, dyes, etc. that can be used alone or in the form of their mixture (see paragraph 0029). The dyes can be azo type dyes, anthraquinone type dyes, etc. (see paragraph 0030). Further, given that dyes can be used alone, the amount of dye can be largest content on a basis of weight among all coloring agents in the color interlayer film. The resin composition comprises photostabilizer (light stabilizer) such as hindered amine type can used (see paragraphs 0032, 0041).
Marumoto do not disclose an average molar volume of all dyes contained in the thermoplastic resin film being 280 cm3/mol or more.
Further, Kaito et al. disclose a plurality of coloring agents differing in the maximum absorption wavelength may be used in combination, but if the number of kinds of coloring agents or the amount of coloring agent is too large, the effect of reflection or scattering of light by coloring agent may become large to reduce the image sharpness (see paragraph 0025). The coloring agents can be pigments or dye (see paragraph 0026).
Therefore, as taught by Kaito et al., it would have been obvious to one of the ordinary skills in the art to use amount of coloring agents, i.e. dyes or pigments including presently claimed molar volume in order to get desired reflection or scattering of light by coloring agent, and thus desired image sharpness in Marumoto, and thereby arrive at the claimed invention.
Alternatively, Marumoto in view of Kaito et al. disclose the color interlayer film (thermoplastic film) as set forth above. Further, Kaito et al. disclose various coloring agents can be used to reduce the optical reflectance in the visible region (see paragraph 0025). The coloring agents can be pigments or dye (see paragraph 0026).
Therefore, as taught by Kaito et al., it would have been obvious to one of the ordinary skills in the art to use plurality of dyes and plurality of pigments including presently claimed molar volume depending on desired optical reflectance in the visible region, and thereby arrive at the claimed invention.
Marumoto in view of Kaito et al. do not disclose colored interlayer film, i.e. thermoplastic resin film having a color difference as presently claimed. However, given that the colored interlayer film of Marumoto in view of Kaito et al. is identical to that presently claimed, it is obvious or inherent that the colored interlayer film of Marumoto in view of Kaito et al. has color difference as presently claimed.

Regarding claim 12, Marumoto in view of Kaito et al. disclose the color interlayer film (thermoplastic film) as set forth above. Marumoto in view of Kaito et al. do not disclose color interlayer film, i.e. thermoplastic film having a glass transition temperature as presently claimed. However, given that the color interlayer film of Marumoto in view of Kaito et al. is identical to that presently claimed, it is inherent or obvious that the color interlayer film of Marumoto in view of Kaito et al. having a glass transition temperature as presently claimed.

Regarding claims 15-17, Marumoto discloses the color interlayer film is inserted between two glass plates to produce a laminated glass (see paragraph 0047).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marumoto (US 2009/0162671 A1) in view of Kaito et al. (US 2013/0331514 A1), taken in view of evidence by Sigma Aldrich (Solvent Blue) as applied to claim 7 above, further in view of Yoshida et al. (US 2016/0214354 A1 cited in IDS).

Regarding claim 8, Marumoto in view of Kaito et al. disclose the color interlayer film (thermoplastic film) as set forth above. While Marumoto disclose hindered amine light stabilizer, Marumoto do not disclose hindered amine light stabilizer as presently claimed.
Yoshida et al. disclose an interlayer film comprising a first layer comprising an hindered amine light stabilizer in which an alkyl or an alkoxy group is bonded to a nitrogen atom of a piperidine structure (see Abstract). The hindered amine light stabilizer suppresses increase in YI (yellowness index) (se paragraphs, 0081, 0082, 0083).
In light of motivation for using an hindered amine light stabilizer in which an alkyl or an alkoxy group is bonded to a nitrogen atom of a piperidine structure disclosed by Yoshida et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a hindered amine light stabilizer in which an alkyl or an alkoxy group is bonded to a nitrogen atom of a piperidine structure as hindered amine light stabilizer in Marumoto in view of Kaito et al. in order to suppress increase in YI (yellow index), and thereby arrive at the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marumoto (US 2009/0162671 A1) in view of Kaito et al. (US 2013/0331514 A1), taken in view of evidence by Sigma Aldrich (Solvent Blue) as applied to claim 1 above, further in view of Fukatani et al. (US 2004/0234778 A1).

Regarding claims 10 and 11, Marumoto in view of Kaito et al. disclose the color interlayer film (thermoplastic film) as set forth above. Further, Marumoto discloses the color interlayer film is inserted between two glass plates to produce a laminated glass, wherein colored plate glass can be used (see paragraphs 0046, 0047). That is, Marumoto in view of Kaito et al. disclose a colored interlayer film (thermoplastic film) between two sheets of colored plate glass. 
Marumoto in view of Kaito et al. do not disclose thermoplastic film resin film between two sheets of green glass having a thickness of 2 mm in accordance with JIS R3208, the obtained glass plate-including laminate having a haze value and total light transmittance as presently claimed.
Fukatani et al. disclose a laminated glass produced by interposing an interlayer film between two sheets of green glass, wherein the laminated glass has a haze of 1.0% or less and a solar transmittance of 85% or less (see Abstract). The thickness of green glass is 2 mm (see paragraph 0030). While Fukatani et al. do not disclose green glass having thickness of 2 mm in accordance with JIS R3208, absent criticality of JIS R3208, Fukatani et al. meets thickness of green glass as presently claimed.
In light of motivation for using a laminated glass comprising an interlayer film between two sheets of green glass having thickness of 2 mm disclosed by Fukatani et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use a green glass having thickness of 2 mm as colored plate glass to prepare laminated glass in Marumoto in view of Kaito et al. in order to obtain a haze of 1.0% or less and a solar transmittance of 85% or less wherein the laminated glass has superior transparency and sufficient heat shielding property (see paragraphs 0032 and 0034), and thereby arrive at the claimed invention.
Further, given that Marumoto in view of Kaito et al. disclose colored interlayer film and green glass having thickness of 2 mm identical to that utilized in the present invention, it is inherent or obvious that the laminated glass prepared by interposing colored interlayer film between two sheets of green glass having thickness of 2 mm will have haze and total light transmittance identical to that presently claimed.

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that however, neither Marumoto and Kaito et al. explicitly teaches the specifically claimed subject matter of “an average molar volume of all dyes contained in the thermoplastic resin film is 280 cm3 /mol or more”, let alone the combination of this subject matter with the subject matter of “the thermoplastic resin film having a color difference AE of 4.3 or less, determined by measuring change in color tone before and after application of load on a polyvinyl butyral resin film for color staining test in accordance with JIS K8781-4:2013 after applying a load of 200 g/cm2 at 23°C and a humidity of 25% for 1 week on a laminate made up of the thermoplastic resin film, the polyvinyl butyral resin film for color staining test, and a green glass in accordance with JIS R3208 having a thickness of 2 mm laminated in this order on a rubber sheet having a hardness of 60”. Further, as noted above, the subject matter of “an average molar volume of all dyes contained in the thermoplastic resin film is 280 cm3/mol or more” specifies the nature of the dye(s) and is especially critical to exerting the effects of the present invention. In particular, this feature of the present invention makes it possible to effectively control both discoloration due to color staining and the occurrence of color irregularity after irradiation with light irrespectively of inclusion of dye (see paragraphs [0025] and [0069] of the present specification). This is evidenced by a comparison of Examples 1-12 of the present application, in which an average molar volume of all dyes contained in the thermoplastic resin film is 280 cm3/mol or more, with Comparative Examples 1-4 of the present application, in which an average molar volume of all dyes contained in the thermoplastic resin film is not 280 cm3/mol or more. Marumoto in view of Kaito et al. fails to disclose, teach, or suggest the problems that the present invention aims to resolve, and Marumoto in view of Kaito et al. also fails to teach the relationship between the claimed subject matter and the effects of the present invention. Rather, the significance and/or technical meaning of the claimed subject matter was found by the present inventors for the first time and was disclosed in the present application for the first time. Thus, the superior effects of the present invention could not have been expected from the teachings of Marumoto and Kaito et al.
While Marumoto do not explicitly disclose an average molar volume of all dyes contained in the thermoplastic resin, Kaito et al. disclose provides motivation for using an average molar volume of all dyes, including that presently claimed, in order to get desired reflection or scattering of light by coloring agent, and thus desired image sharpness in Marumoto or get desired optical reflectance in the visible region in Marumoto. Accordingly, Marumoto in view of Kaito et al. meet an average molar volume of all dyes contained in the thermoplastic resin film as presently claimed. Given that the colored interlayer film of Marumoto in view of Kaito et al. is identical to that presently claimed, it is obvious or inherent that the colored interlayer film of Marumoto in view of Kaito et al. has color difference as presently claimed, absent evidence to the contrary. Further, given that the colored interlayer of Marumoto in view of Kaito et al. is identical to that presently claimed, it possible to effectively control both discoloration due to color staining and the occurrence of color irregularity after irradiation with light irrespectively of inclusion of dye, absent evidence to the contrary.
While applicants argue about Examples 1-12 and Comparative Examples 1-4, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific thermoplastic resin (PVB resin) in specific amounts, while the present claim recite any thermoplastic resin in any amounts, (ii) the examples recite specific dyes (Kind 1, Kind 2, Kind 3, and Kind 4) having specific molar volumes in specific amounts, while the present claim recite any dyes having any molar volumes in any amounts, and (iii) the examples recite specific average volume of all dyes, while the present claim has broad recitation of an average molar volume of all dyes.

In light of amendments, objection to the specification is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787